Exhibit 10.3

Section 16 RSU Agreement

Grant Tracking ID # ____

SUN MICROSYSTEMS, INC.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

You (“Grantee”) have been granted restricted stock units (“RSUs”) relating to
shares of common stock, $.001 par value per share (the “Stock”), of Sun
Microsystems, Inc., a Delaware corporation (“Sun”), subject to the vesting
conditions set forth in this Award Agreement. Additional terms and conditions of
the grant are set forth in this Award Agreement and in Sun’s 2007 Omnibus
Incentive Plan (the “Plan”).

Grant Date: __________, 200__

Name of Grantee: ______________________

Grantee’s Employee Identification Number: ______________

Number of RSUs Covered by the Grant: ________

Vesting Start Date: ____________

Vesting Schedule:

In the event that the Schedule set forth below would result in vesting of a
fractional number of RSUs, the number of RSUs that will vest will be rounded
down to the nearest whole share, and the last scheduled vesting tranche will be
rounded up, to the extent necessary, so that the full number of RSUs will have
vested.

 

Vesting Date

   Number of RSUs that vest, as
a fraction of the number of
RSUs granted  

The one-year anniversary of the Vesting Start Date

   25 %

The two-year anniversary of the Vesting Start Date

   25 %

The three-year anniversary of the Vesting Start Date

   25 %

The four-year anniversary of the Vesting Start Date

   25 %



--------------------------------------------------------------------------------

By signing this Award Agreement below and returning it to:

Global Stock Plan Services

Sun Microsystems

SCA 22-120

4220 Network Circle

Santa Clara, CA 95054

U.S.A.

within 60 days of the Grant Date, you agree to all of the terms and conditions
described in the Award Agreement, including Appendix A, and in the Plan, a copy
of which may be viewed along with the Plan prospectus on Sun’s intranet at
http://stockplans.central. You acknowledge that you have carefully reviewed the
Plan, and agree that the Plan will control in the event any provision of this
Award Agreement should appear to be inconsistent. If you do not sign and return
this Award Agreement within the 60-day period, this Award Agreement and grant of
RSUs will be null and void.

 

By:     Name:     Date:    

This is not a stock certificate or a negotiable instrument.

 

- 2 -



--------------------------------------------------------------------------------

SUN MICROSYSTEMS, INC.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

RSU Transferability    This grant is an award of RSUs in the number of units set
forth on the first page of this Award Agreement, subject to the vesting
conditions described in this Award Agreement. Your RSUs may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the RSUs be made subject to execution, attachment or similar process.
Definitions    Capitalized terms used but not defined in this Award Agreement
are defined in the Plan, and have the meanings set forth in the Plan. Vesting   
Your RSUs vest as to the number of units indicated in the Vesting Schedule and
on the Vesting Dates shown on the first page of this Award Agreement, provided
you are in Service on each of the Vesting Dates and meet the applicable vesting
requirements set forth in this Award Agreement. Except as specifically provided
in this Award Agreement, or as may be provided in other agreements between you
and Sun, no additional RSUs will vest after your Service has terminated for any
reason. Share Delivery Pursuant to Vested RSUs    Shares of Stock underlying
vested RSUs will be delivered to you by Sun as soon as practicable following the
applicable Vesting Dates, but in no event beyond 2 1 /2 months after the end of
the calendar year in which the shares otherwise would have been delivered. The
purchase price for the vested shares of Stock is considered paid by your
services to Sun. Forfeiture of Unvested RSUs    Except as specifically provided
in this Award Agreement, or as may be provided in other agreements between you
and Sun, no additional RSUs will vest after your Service has terminated for any
reason. In the event that your Service terminates for any reason, you will
forfeit to Sun all of the RSUs that have not yet vested or with respect to which
all applicable restrictions and conditions have not lapsed. Death    If your
Service terminates because of your death, the RSUs granted under this Award
Agreement will automatically vest as to the number of RSUs that would have
vested if you had remained in Service for the twelve-month period immediately
following your death.

 

- 3 -



--------------------------------------------------------------------------------

Disability    If your Service terminates because of your Disability, the RSUs
granted under this Award Agreement will automatically vest as to the number of
RSUs that would have vested if you had remained in Service for the twelve-month
period immediately following your Disability. Termination For Cause    If your
Service is terminated for Cause, then you shall immediately forfeit all your
rights to the RSUs granted under this Award Agreement. Leaves of Absence   

For purposes of this Award Agreement, your Service will not be treated as
terminated when you go on an employee leave of absence that is approved by Sun
in writing, if the terms of the leave provide for continued Service crediting,
or when continued Service crediting is required by applicable law. However, your
Service will be treated as terminated 90 days after the first day of your
employee leave, unless your right to return to Service is guaranteed by law or
by contract. For purposes of this Option, your Service will be treated as
terminated when your approved leave ends, unless you immediately return to
Service.

 

Sun shall determine, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Withholding Taxes   

Regardless of any action Sun or your employer (the “Employer”) takes with
respect to any income tax, social insurance, payroll tax, payment on account or
other tax-related withholding with respect to this Award Agreement (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
is your responsibility and that Sun and/or the Employer:

 

•        are not making any representations and are not committing to take any
actions regarding any Tax-Related Items, including, but not limited to, the
grant of the RSUs, the vesting of the RSUs, the delivery of shares of Stock upon
vesting of the RSUs, the subsequent sale of shares of Stock acquired upon
vesting of the RSUs, and the receipt of any dividends; and

 

•        do not commit to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items.

 

- 4 -



--------------------------------------------------------------------------------

  

Before any Tax-Related Items become due, you will pay or make adequate
arrangements satisfactory to Sun and/or the Employer to satisfy those
Tax-Related Items. If permissible under local law, you authorize Sun and/or the
Employer to withhold all applicable Tax-Related Items legally payable by you by
one or a combination of the following:

 

•        withholding from your wages or other cash compensation paid to you by
Sun and/or the Employer;

 

•        withholding proceeds from the sale of shares of Stock acquired upon
vesting of the RSUs;

 

•        arranging for the sale of shares of Stock acquired upon vesting of the
RSUs; and/or

 

•        withholding shares of Stock otherwise deliverable to you, provided that
Sun only withholds the number of shares of Stock necessary to satisfy the
minimum withholding amount or such other amount as determined by Sun not to
result in negative accounting consequences, rounding up to the nearest whole
share of Stock.

 

If the obligation for Tax-Related Items is satisfied by withholding a number of
shares of Stock as described herein, you will be deemed to have been issued the
full number of shares of Stock to which you are entitled pursuant to the vesting
of the RSUs even though a portion of those shares of Stock will be withheld for
the purpose of satisfying the Tax-Related Items.

 

Finally, you will pay to Sun or the Employer any amount of Tax-Related Items
that Sun or the Employer may be required to withhold as a result of your
participation in the Plan or any aspect of the RSUs that cannot be satisfied by
any of the means described in the preceding paragraph. Sun may refuse to deliver
shares of Stock to you if you fail to meet your Tax-Related Item obligations, as
described in this section.

Nature of Grant   

In accepting the grant, you acknowledge that:

 

•        the Plan was established voluntarily by Sun, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Sun at any
time, unless otherwise provided in the Plan and this Award Agreement;

 

- 5 -



--------------------------------------------------------------------------------

 

•        the grant of the RSUs is voluntary and occasional and does not create
any contractual or other right to receive future RSUs, or benefits in lieu of
RSUs even if RSUs have been granted repeatedly in the past;

 

•        all decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of Sun;

 

•        your participation in the Plan is voluntary;

 

•        the RSUs are an extraordinary item that does not constitute
compensation of any kind for Service of any kind rendered to Sun or the
Employer, and which is outside the scope of your employment contract, if any;

 

•        the RSUs and any shares of Stock acquired under the Plan are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or welfare or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Sun or the
Employer;

 

•        the RSUs will not be interpreted to form an employment contract or
relationship with Sun, the Employer or any Affiliate or Subsidiary;

 

•        the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty;

 

•        in consideration of the grant of the RSUs, no claim for compensation or
damages may be made as a result of the termination of the RSUs or from a
reduction in value of the RSUs or shares of Stock acquired upon vesting of the
RSUs as a result of your termination of Service (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release Sun
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting this Award Agreement, you have irrevocably waived
your entitlement to pursue such a claim;

 

- 6 -



--------------------------------------------------------------------------------

  

•        Sun is not providing any tax, legal or financial advice, nor is Sun
making any recommendations regarding your participation in the Plan; and

 

•        you should consult with personal tax, legal and financial advisors
regarding participation in the Plan before taking any action related to the
Plan.

Stockholder Rights    You do not have any of the rights of a stockholder with
respect to the RSUs unless and until the shares of Stock relating to the RSUs
have been delivered to you (or an appropriate book entry has been made). In the
event of a cash dividend on outstanding Stock, you will be entitled to receive a
cash payment for each of your RSUs. Sun may, in its sole discretion, require
that dividends will be reinvested in additional RSUs at Fair Market Value on the
dividend payment date, subject to vesting and delivered at the same time as the
related RSUs. Forfeiture of Rights   

To the extent permitted by applicable law, you agree that while you are a
Service Provider and for a period of twelve months immediately following your
termination of Service, you shall not, directly or indirectly, solicit, induce,
recruit or encourage any employees of Sun to leave their employment, either for
yourself or any other person or entity. If you should take any of the actions
described in the preceding sentence, Sun shall have the right to cause a
forfeiture of your rights, including, but not limited to, the right to cause:

 

•        a forfeiture of the RSUs subject to this Award Agreement; and

 

•        with respect to the period commencing twelve months prior to and ending
twelve months following your termination of Service:

 

•        a forfeiture of any shares of Stock acquired by you upon the vesting of
the RSUs; and

 

•        a forfeiture of any gain recognized by you upon the sale of shares of
Stock acquired by you upon the vesting of the RSUs.

 

- 7 -



--------------------------------------------------------------------------------

Adjustments    In the event of a recapitalization, a stock split, a stock
dividend or a similar change in Sun stock, including any change described in the
Plan, the number of RSUs covered by this grant will be adjusted in accordance
with the terms of the Plan. Applicable Law and Venue    This Award Agreement
will be interpreted and enforced under the laws of the State of Delaware, United
States of America, without giving effect to the principles of conflict of laws
of that State. Any suit, action or other legal proceeding that is commenced to
resolve any matter arising under or relating to this Award Agreement or the Plan
shall be commenced only in a court in the State of Delaware and the parties to
this Award Agreement consent to the exclusive jurisdiction of such court. To the
extent applicable, you agree to waive your rights to a jury trial for any claim
or cause of action based upon or arising out of this Award Agreement or the Plan
or any dealings between you and Sun relating to the subject matter of this Award
Agreement or the Plan. Data Privacy Notice and Consent   

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, Sun and any
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing your participation in the Plan.

 

You understand that the Employer, Sun and any Subsidiary or Affiliate may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Stock or directorships held in Sun, details of all RSUs or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”).

 

You understand that Data will be transferred to any third parties assisting Sun
with the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy

 

- 8 -



--------------------------------------------------------------------------------

     laws and protections than your country. You understand that you may request
a list with the names
and addresses of any potential recipients of the Data by contacting your local
human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your
participation in the Plan, including any requisite transfer of Data as may be
required to a broker or
other third party with whom you may elect to deposit any shares of Stock
acquired under the Plan.
You understand that Data will be held only as long as is necessary to implement,
administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data,
request additional information about the storage and processing of Data, require
any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by
contacting in writing your local human resources representative. You understand,
however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you
understand that you may contact your local human resources representative.
Consent to Electronic Delivery and Participation   

Sun may, in its sole discretion, decide to deliver any documents related to your
participation in the Plan, including statutory materials related to the Plan and
future grants of restricted stock units under the Plan, by electronic or hard
copy means or request your consent to participate in the Plan by electronic or
hard copy means.

 

You hereby consent to receive such documents by electronic or hard copy delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by Sun or a third-party designated by Sun.

 

Additionally, by accepting this grant of RSUs, you agree that Sun may deliver
the Plan prospectus and Sun’s annual report to you in an electronic format. The
Plan prospectus is located at http://stockplans.central.

Language    If you have received this Award Agreement or any other Plan document
translated into a language other than English, the English version will control.

 

- 9 -



--------------------------------------------------------------------------------

The Plan   

The text of the Plan is incorporated in this Award Agreement by reference.

 

This Award Agreement, including Appendix A, and the Plan constitute the entire
understanding between you and Sun regarding this grant of RSUs. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

Business Days    To the extent the expiration of a relevant period occurs on a
day on which Sun is not scheduled to conduct business (e.g., a Saturday, Sunday
or a U.S. federal holiday), the expiration of the relevant period will occur on
Sun’s last business day preceding that date. Severability    The provisions of
this Award Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall be binding and enforceable. Non-U.S. Residents    If
you are a non-U.S. resident, your participation in the Plan will be subject to
any special terms and conditions set forth in Appendix A to this Award Agreement
for your country of residence, if any. Appendix A constitutes part of the Award
Agreement.

 

- 10 -



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

SUN MICROSYSTEMS, INC. 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR NON U.S.-EMPLOYEES

This Appendix A includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below. Capitalized terms used but not defined in this Appendix A are defined in
the Plan and/or the Award Agreement, and have the meanings set forth therein.

This Appendix A also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of November
2007. Such laws are often complex and change frequently. As a result, Sun
strongly recommends that you not rely on the information noted in this Appendix
A as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that you vest in the RSUs or sell shares of Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Sun is not in a position to assure you
of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

UNITED KINGDOM

RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Award Agreement, if you are resident and
ordinarily resident in the United Kingdom, the grant of RSUs does not provide
any right for you to receive a cash payment and the RSUs are payable in shares
of Stock only.

Withholding Taxes. This provision supplements the Withholding Taxes section of
the Award Agreement:

 

- 11 -



--------------------------------------------------------------------------------

If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within 90 days of the event giving rise
to the Tax-Related Items (the “Due Date”) or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected Tax-Related Items will constitute a loan owed by you
to the Employer, effective on the Due Date. You agree that the loan will bear
interest at the then-current Official Rate of Her Majesty’s Revenue and Customs
(“HMRC”), it will be immediately due and repayable, and Sun or the Employer may
recover it at any time thereafter by any of the means referred to in the
Withholding Taxes section of the Award Agreement. Notwithstanding the foregoing,
if you are a director or executive officer of Sun (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
will not be eligible for such a loan to cover the Tax-Related Items. In the
event that you are a director or executive officer and the Tax-Related Items are
not collected from or paid by you by the Due Date, the amount of any uncollected
Tax-Related Items will constitute a benefit to you on which additional income
tax and national insurance contributions (including the Employer’s Liability, as
defined below) will be payable. You will be responsible for reporting and paying
any income tax and national insurance contributions (including the Employer’s
Liability, as defined below) due on this additional benefit directly to HMRC
under the self-assessment regime.

Joint Election. As a condition of your participation in the Plan and the vesting
of the RSUs, you agree to accept any liability for secondary Class 1 national
insurance contributions (the “Employer’s Liability”) which may be payable by Sun
and/or the Employer in connection with the RSUs and any event giving rise to
Tax-Related Items. To accomplish the foregoing, you agree to execute the
following joint election with Sun (the “Election”), the form of such Election
being formally approved by HMRC, and any other consent or elections required to
accomplish the transfer of the Employer’s Liability to you. You further agree to
execute such other joint elections as may be required between yourself and any
successor to Sun and/or the Employer. If you do not enter into the Election when
you accept the Award Agreement, or if the Election is revoked at any time by
HMRC, the RSUs will cease vesting and become null and void, and no shares of
Stock will be acquired under the Plan, without any liability to Sun, the
Employer and/or any Affiliate. You further agree that Sun and/or the Employer
may collect the Employer’s Liability by any of the means set forth in
the Withholding Taxes section of the Award Agreement.

 

- 12 -



--------------------------------------------------------------------------------

SUN MICROSYSTEMS, INC.

2007 OMNIBUS INCENTIVE PLAN

Important Note on the Joint Election to Transfer Employer NICs

If you are resident and ordinarily resident in the UK on the date of grant of
the restricted stock units (the “RSUs”), you are required to enter into a joint
election to transfer to you any liability for employer national insurance
contributions (the “Employer’s Liability”) that may arise in connection with the
RSUs granted to you, or in connection with future restricted stock units granted
to you, by Sun Microsystems, Inc. (“Sun”) under the Sun Microsystems, Inc. 2007
Omnibus Incentive Plan (the “Election”).

If you do not agree to enter into the Election, the RSUs will be worthless, as
(under the terms of the Award Agreement), you will not be able to vest in the
RSUs or receive any benefit in connection with the RSUs.

By entering into the Election:

 

  •  

you agree that any Employer’s Liability that may arise in connection with or
pursuant to the vesting of the RSUs (and the acquisition of shares of Stock) or
other taxable events in connection with the RSUs will be transferred to you; and

 

  •  

you authorise Sun and/or your employer to recover an amount sufficient to cover
this liability by any method set forth in the Award Agreement and/or the
Election including, but not limited to, withholding from your wages or other
cash compensation payable to you by Sun and/or your employer.

To enter into the Election, please sign the Election below and return it,
together with the Award Agreement, to:

Global Stock Plan Services

Sun Microsystems

SCA 22-120

4220 Network Circle

Santa Clara, CA 95054

U.S.A.

 

- 13 -



--------------------------------------------------------------------------------

Please read the terms of the Election carefully before signing the Award
Agreement and the Election.

Please keep a copy of the Election for your records.

 

- 14 -



--------------------------------------------------------------------------------

SUN MICROSYSTEMS, INC.

2007 OMNIBUS INCENTIVE PLAN

Restricted Stock Units

for Employees in the United Kingdom

FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY

CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE

 

1. Parties

This Election is between:

 

(A) You, the individual who has obtained access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “UK Employer”), and who is eligible to receive restricted
stock units (the “RSUs”) pursuant to the terms and conditions of the Sun
Microsystems, Inc. 2007 Omnibus Incentive Plan (the “Plan”), and

 

(B) Sun Microsystems, Inc. of 4150 Network Circle, Santa Clara, California
95054, U.S.A. (“Sun”) which may grant RSUs under the Plan and is entering this
Election on behalf of the UK Employer.

 

2. Purpose of Election

2.1 This Election relates to the UK Employer’s secondary Class 1 National
Insurance Contributions (the “Employer’s Liability”) which may arise on the
occurrence of a “Taxable Event” pursuant to section 4(4)(a) of the Social
Security Contributions and Benefits Act 1992, including:

(i) the acquisition of securities pursuant to the RSUs including any dividend
equivalents paid out in securities with respect to the RSUs (pursuant to section
477(3)(a) ITEPA); and/or

(ii) the assignment or release of the RSUs in return for consideration (pursuant
to section 477(3)(b) ITEPA); and/or

 

- 15 -



--------------------------------------------------------------------------------

(iii) the receipt of a benefit in connection with the RSUs other than a benefit
within (i) or (ii) above (pursuant to section 477(3)(c) ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.

2.2 This Election applies to all RSUs granted to the Employee under the Plan,
including any dividend equivalents paid out in securities with respect to the
RSUs, on or after November 8, 2007 up to the termination date of the Plan.

2.3 This Election does not apply in relation to any liability, or any part of
any liability, arising as a result of regulations being given retrospective
effect by virtue of section 4B(2) of either the Social Security Contributions
and Benefits Act 1992, or the Social Security Contributions and Benefits
(Northern Ireland) Act 1992.

 

3. The Election

The Employee and Sun jointly elect that the entire liability of the UK Employer
to pay the Employer’s Liability on the Taxable Event is hereby transferred to
the Employee. The Employee understands that by signing the Election, he or she
will become personally liable for the Employer’s Liability covered by this
Election.

 

4. Payment of the Employer’s Liability

4.1 The Employee hereby authorises Sun and/or the UK Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:

(i) by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii) directly from the Employee by payment in cash or cleared funds; and/or

(iii) by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the RSUs;
and/or

(iv) through any other method as set forth in the Award Agreement entered into
between the Employee and Sun.

 

- 16 -



--------------------------------------------------------------------------------

4.2 Sun hereby reserves for itself and the UK Employer the right to withhold the
transfer of any securities to the Employee until full payment of the Employer’s
Liability is received.

4.3 Sun agrees to remit the Employer’s Liability to Her Majesty’s Revenue and
Customs (“HMRC”) on behalf of the Employee within 14 days after the end of the
UK tax month during which the Taxable Event occurs.

 

5. Duration of Election

5.1 The Employee and Sun agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the UK Employer on the date on which the Employer’s Liability becomes due.

5.2 This Election will continue in effect until the earliest of the following:

(i) such time as both the Employee and Sun agree in writing that it should cease
to have effect;

(ii) the date Sun serves written notice on the Employee terminating its effect;

(iii) the date HMRC withdraws approval of this Form of Election; or

(iv) the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding RSUs granted under the Plan.

Acceptance by the Employee

The Employee acknowledges that by signing this Election, the Employee agrees to
be bound by the terms of this Election as stated above.

 

By:     Name:     Title:    

 

- 17 -



--------------------------------------------------------------------------------

Acceptance by Sun

Sun acknowledges that by arranging for the scanned signature of an authorised
representative to appear on this Election, Sun agrees to be bound by the terms
of this Election as stated above.

Michael A. Dillon

Executive Vice President, General Counsel

and Secretary

Sun Microsystems, Inc.

November 8, 2007

 

- 18 -



--------------------------------------------------------------------------------

Schedule to Form of Election – Employing Companies

The Employing Companies to which this Form of Election relates are:

The Employing Companies to which this Form of Election relates are:

Sun Microsystems Limited

 

Registered Office:   

Java House

Guillemont Park

Minley Road

Camberley, Surrey Gu179QG

United Kingdom

Corporation Tax District:    Nottingham Corporation Tax Reference:    572 27380
07149 PAYE District:    Portsmouth 1 PAYE Reference:    581/S1954

Sun Microsystems Scotland Limited

 

Registered Office:   

Blackness Road, Phase 1

Springfield, Linlithgow

West Lothian EH49 7LR, Scotland

Corporation Tax District:    Cumbernauld Corporation Tax Reference:    572 93234
04904 A07 PAYE District:    East Kilbride PAYE Reference:    961 8913274

 

- 19 -